DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input unit configured to receive an acoustical input and transform it into an electrical input signal; a signal transforming unit coupled to the input unit and 
“an input unit configured to receive an acoustical input and transform it into an electrical input signal; a signal transforming unit coupled to the input unit and configured to process the electrical input signal to obtain an electrical output signal; a stimulation unit configured to generate a stimulation signal for acoustic coordinated reset neuromodulation therapy; and an output unit configured to transform the electrical output signal and the stimulation signal into an acoustical output” in claim 10, and
“receiving, at an input unit of the hearing aid device, an acoustical input and transforming it into an electrical input signal; processing, at a signal transforming unit of the hearing aid device coupled to the input unit, the electrical input signal to obtain an electrical output signal; generating, at a stimulation unit of the hearing aid device, a stimulation signal for acoustic coordinated reset neuromodulation therapy; and transforming, at an output unit of the hearing aid device, the electrical output signal and the stimulation signal into an acoustical output” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-13, and 15 are allowed.
With respect to independent claim 1, claim 1 is allowed since Goorevich in view of Tass does not teach “wherein: the stimulation unit is configured to generate the stimulation signal according to a temporal schedule defining primary stimulation periods, in which no stimulation signal is generated or in which the stimulation signal is generated having no frequency component higher than a primary threshold frequency, and secondary stimulation periods, in which the stimulation signal is generated with at least one frequency component higher than the primary threshold frequency; and the hearing aid device further comprises a sampling rate controller configured to set an output sampling rate for the output unit selected from a plurality of sampling rates including at least a primary sampling rate and at least one secondary sampling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KENNY H TRUONG/Examiner, Art Unit 2653